Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Javitz on August 4, 2021.
The application has been amended as follows: 

	IN THE CLAIMS:
	In claim 4, line 2, “external” has been inserted before “envelope”.  
	In claim 12, line 2, “upper and lower” has been inserted before “linking”.  
It is noted that non-elected claims 4, 5 and 7-12 previously withdrawn from consideration as being directed to a non-elected species have been rejoined with allowable claim 1. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Amended claim 1 defines a portion of an end of one of the first branches extends outwards from the main axis of the device and beyond an outer circumference of the armature, the end being adjacent the upper edge of the armature.  The combination of Goodman in view of Gupta and Billinghurst lacks this teaching.  Figures 2 and 4 of Goodman identify a portion of an end of the first branches, however, these portions do not extend outwards from the main axis.  As shown, the portions are located on the inner surface (24) of the ball and thus extend inwards towards the main axis of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/Primary Examiner, Art Unit 3711